Citation Nr: 0013757	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  94-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for a gastrointestinal 
disorder classified as duodenal ulcer and hiatal hernia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel

INTRODUCTION

The veteran had active military service from June 1974 to 
March 1982.  This appeal arises from a September 1993 rating 
decision of the Winston-Salem, Regional Office (RO) which 
determined that the veteran had failed to submit the 
requisite new and material evidence required to reopen his 
claim for service connection for a psychiatric disability, 
other than PTSD.  It was also decided that the veteran's 
service-connected gastrointestinal disability did not warrant 
an evaluation in excess of 10 percent disabling.  The veteran 
appealed both of these determinations.

In December 1996, a hearing was held before the undersigned 
member of the Board of Veterans' Appeals (Board) sitting in 
Washington, D.C.  Following this, the Board remanded the case 
to the RO for further development and adjudication.  While on 
remand, the RO awarded the veteran a 30 percent rating for 
his service-connected hiatal hernia and duodenal ulcer, 
collectively classified as a gastrointestinal disorder.  The 
case then was returned to the Board for further appellate 
review.  

Preliminary review indicates that further development is 
necessary regarding the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a psychiatric disability other than 
PTSD.  That matter is discussed in greater detail in the 
REMAND section of this decision.

The Board also notes that in its April 1997 remand it 
referred to the RO the claim of service connection for PTSD 
raised by the veteran at his personal hearing in December 
1996. There is no indication that the RO has yet to take any 
action in this regard.  This matter is not "inextricably 
intertwined" with the issues now before the Board.  See 
Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).  Nor has it 
been developed or certified for appeal.  See 38 U.S.C.A. 
§ 7105 (West 1991).  As such, it is again referred to the RO 
for all action deemed necessary. 


FINDING OF FACT

The veteran's service-connected gastrointestinal disorder is 
characterized by relatively mild symptoms of a small hiatal 
hernia, reflux esophagitis, history of duodenal ulcers, 
status post vagotomy, episodes of minimal pain, and 
relatively stable weight.


CONCLUSION OF LAW

The veteran's service-connected gastrointestinal disorder is 
not more than 30 percent disabling under applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991);  
38 C.F.R. §§ 3.321, 4.7, 4.110, 4.112, 4.113, 4.114, Codes 
7305, 7346, 7348 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

As a historical matter, the Board notes that the RO granted 
service connection for the residuals of the veteran's 
duodenal ulcer with hiatal hernia by rating decision dated in  
July 1982.  This disorder was evaluated under the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code (Code) 7305 as 10 percent disabling.  The 
award was made effective from March 1982, the day after the 
veteran's separation from the military. 

As part of his June 1993 claim, the veteran asserted that his 
service-connected gastrointestinal disability had increased 
in severity, and that he believed that he was entitled to a 
higher rating as a result.  At his personal hearing before a 
hearing officer at the RO in March 1994, the veteran 
testified that he had "real bad" episodes of recurring pain 
due to his ulcer, hiatal hernia, and other gastrointestinal 
problems.  These episodes of pain occurred "more often" 
than four times a year and would result in his confinement to 
his house for five to ten days.  The veteran claimed that he 
had lost 73 pounds since June 1993 due to his 
gastrointestinal problems.  He asserted that he had been 
prescribed medication in order to regain this weight, but it 
had not worked.  It was alleged by the veteran that his 
gastrointestinal complaints had affected his appetite and 
prohibited him from eating at regular intervals.  The veteran 
testified that he tended to eat only once a day at 8:00 p.m.  
He claimed that any type of food would cause abdominal and 
chest pain. 

Various treatment records were received in conjunction with 
the current claim. Among these were private medical records 
covering the veteran's treatment from December 1989 to June 
1992.  These records noted, among other things, treatment for 
gastrointestinal complaints. 

Private medical records dated from May to September 1994  
reflect similar complaints.  In July 1994, the veteran 
complained of experiencing abdominal pain during the prior 
two weeks.  He denied any nausea or vomiting.  It was 
reported by the examiner that the veteran had a history of 
alcohol abuse, however, the veteran claimed that he had not 
used alcohol during the past two years.  The impression was 
peptic ulcer disease and secondary abdominal pain.  In mid-
August 1994, the veteran was again seen for abdominal pain, 
with additional complaints of nausea, vomiting, and diarrhea.  
The impression was peptic ulcer disease.  An endoscopy was 
performed during which a chronic deformity of the duodenal 
bulb was noted, suggestive of chronic peptic ulcer disease.  
An outpatient record of mid-September 1994 noted a surgical 
consultation for the veteran's complaints of abdominal pain.  
It was noted that an upper GI series had identified a 
deformed duodenal bulb.  The 

examiner reported that it was difficult to pinpoint the 
source of the veteran's abdominal pain and an impression was 
given of no surgically identifiable cause for the veteran's 
chronic pain.  A second endoscopy was performed in late 
September 1994 in order to clarify the diagnosis.  The 
diagnosis after this procedure was pyloric deformity and non-
erosive duodenitis.  These deformities were characterized as 
being "very mild."  An upper GI series of October 1994 
noted impressions of gastroesophageal reflux to the mid-
esophageal level with mild esophageal fold thickening and 
mild antral spasticity. 

Private medical records dated from March to August 1995 were 
received in March 1996.  These records noted treatment of the 
veteran's complaints for abdomen pain. Another set of private 
medical records was received by the RO in March 1996 and 
contained outpatient records dated in February 1996.  These 
records noted the veteran's complaints of a burning pain in 
the center of his abdomen with nausea.  The diagnosis was 
chronic pancreatitis.  Abdominal and chest X-rays taken 
indicated the presence of surgical clips at the 
gastroesophageal junction and in the right upper quadrant, 
but this was the only gastrointestinal abnormality found.

At his hearing before the undersigned in December 1996, the 
veteran testified that his VA physician had told him that his 
problems with a hiatal hernia, small bowel obstruction, and 
vagotomy were all related to his service-connected 
gastrointestinal disability.  Since his last surgery, the 
veteran claimed that he still experienced constant abdomen 
pain and weight loss.  It was alleged by the veteran that 
prior to his last surgery he weighed 183 pounds, and that 
during the last year he had gone from 164 pounds to 139 
pounds.  He asserted that his service-connected 
gastrointestinal disability forced him to eat small meals 
several times a day.  The veteran also submitted copies of 
his private treatment records dated in February and August 
1996 at the hearing, and waived RO review.  38 C.F.R. 
§ 20.1304 (1999).  In addition, the veteran's representative 
submitted a written statement following the 

hearing that purported to identify the dates and places of 
the veteran's treatment for his gastrointestinal disorders 
from January 1995 to October 1996.  The location of this 
treatment was noted to be either the Durham, North Carolina, 
or the Salisbury, Virginia, VA Medical Centers.

The veteran's entire VA medical record was then obtained by 
the RO while this case was in remand status.  Evidence not 
previously of record included  a VA outpatient report dated 
in June 1993, at which time the veteran complained of 
epigastric pain that occurred in no particular pattern, 
persistent nausea and vomiting after eating, loose stools 
four times a day, and a severe burning sensation in the 
epigastric area.  The diagnoses included possible gallbladder 
disease and possible recurrent ulcer disease; however, an 
upper gastrointestinal (GI) radiological study did not 
confirm this. 

Also added to the record were medical reports dated in late 
July 1994 and January 1996. The former reflected the 
veteran's complaints of persistent abdominal pain with 
frequent belching, nausea, and occasional emesis and melena.  
The veteran also asserted that he experienced intermittent 
diarrhea, constipation, and abdomen "bloating."  He claimed 
that he had a dramatic decrease in appetite that resulted in 
him losing over 30 pounds of weight.  However, the examiner 
noted that since July 1973 the veteran had in fact gained 
nine pounds.  On examination, the veteran was positive for 
bowel sounds and very minimal epigastric tenderness.  The 
examiner attributed the veteran's gastrointestinal complaints 
to possible peptic ulcer disease, irritable bowel syndrome, 
Zollinger-Ellison syndrome, cholecystectomy gastritis, and/or 
malignancy.  The examiner commented that "this is difficult 
to sort out in this patient.  The January 1996 VA outpatient 
report noted the veteran's complaints of burning epigastric 
pain, diarrhea, and bloating.  The veteran denied emesis, 
hematochezia, melena, and weight loss.  He requested pain 
medication.  The veteran's weight was reported to be 165 
pounds.  On examination, the veteran's 

abdomen was soft and non-tender with positive bowel sounds.  
The impression was GERD.  

The veteran was afforded a VA gastrointestinal examination in 
January 1998.  The examiner noted that he had reviewed the 
veteran's claims file.  It was reported that the veteran had 
a long history of alcohol abuse with secondary multiple 
pancreatitis.  The veteran complained of abdominal pain 
mainly in the epigastrium, but denied any hematemesis, 
melena, nausea, or vomiting.  However, he claimed that he 
kept his bed elevated to prevent regurgitation and that he 
would not lie down for two hours after he ate.  On 
examination, the veteran was found to be well-nourished and 
weighted 149 pounds.  There was no tenderness or organomegaly 
and his stool was negative.  It was noted by the examiner 
that the regular examination was within normal limits.  The 
pertinent diagnoses were a small hiatal hernia with reflux 
esophagitis and a history of duodenal ulcer disease with 
normal examination.  The examiner noted the following 
comments:

[The veteran] has undergone a highly 
selective vagotomy, secondary to his 
ulcer disease...The [veteran's] last exam 
showed no areas of duodenal obstruction 
or ulcer.  [The veteran] was noted to 
have a small hiatal hernia.  Otherwise, 
the exam was within limits of normal.  As 
to the [veteran's] pain, most of the pain 
comes from his episodes of pancreatitis, 
secondary to his alcohol abuse.  [The 
veteran's] present problems with hiatal 
hernia, duodenal ulcer are essentially 
unchanged.

Analysis

As a preliminary matter, the Board finds that VA has 
conducted all development necessary in this case to comport 
with the requirements of 38 U.S.C.A. § 5107(a).  

The veteran's representative reported in December 1996, after 
a review of the claims file, that the only missing pertinent 
evidence regarding the veteran's service-connected 
gastrointestinal disorder were VA treatment records dated 
from January 1995 to October 1996.  The Board's remand of 
April 1997 required that the RO request all available 
treatment records from each identified VA Medical Center.  
This was accomplished, and the claims file currently includes 
the veteran's entire original treatment records.  The RO was 
also instructed by the Board in April 1997 to provide the 
veteran with a comprehensive VA gastrointestinal examination.  
Such an examination was given to the veteran in January 1998.  
The RO then increased the rating to 30 percent applying 
Diagnostic Code 7348 and increasing the rating by one level.  
Thus, the RO has thoroughly complied with the Board's April 
1997 remand instructions.  Finally, the RO's adjudication of 
this claim was in substantial compliance with that aspect of 
the Board's April 1997 remand.  Therefore, further referral 
of this issue to the RO is not required.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As will be 
seen, the Board has considered the potential application of 
the various other provisions of 38 C.F.R. Part 4 in reaching 
this decision, whether or not they were raised by the 
veteran, as well as the entire history of the disability at 
issue, as required by Schafrath v. Derwinski, 1 Vet. App. At 
592.  In this regard, it appears that current findings are 
consistent with the history of this disability.  Moreover, 
although the history of the disability at issue is an 
important consideration in accurately evaluating its 
severity, of paramount importance are current clinical 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System,'' do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14 (1999).  38 C.F.R. § 4.113.  Accordingly, ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348, inclusive, will not be combined with each 
other.  Instead, a single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability picture warrants such 
elevation.  38 C.F.R. § 4.114.

Applicable rating criteria are noted below:

Code 7305.  Duodenal ulcer:
>Moderately severe; less than severe but 
with impairment of health manifested by 
anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year; rate as 40 percent 
disabling
>Moderate; recurring episodes of severe 
symptoms two or three times a year 
averaging 10 days in duration; or with 
continuous moderate manifestations; rate 
as 20 percent disabling.

Code 7346. Hiatal hernia:
>Symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia; or other symptom 
combinations productive of severe 
impairment of health; rate as 60 percent 
disabling.
>Persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health; rate 
as 30 percent disabling.
>With two or more of the symptoms for the 
30 percent evaluation of less severity; 
rate as 10 percent disabling.

Code 7348.  Vagotomy with pyloroplasty or 
gastroenterostomy:
>Followed by demonstrably confirmative 
postoperative complications of stricture 
or continuing gastric retention; rate as 
40 percent disabling.
>With symptoms and confirmed diagnosis of 
alkaline gastritis, or of confirmed 
persisting diarrhea; rate as 30 percent 
disabling.
>Recurrent ulcer with incomplete 
vagotomy; rate as 20 percent disabling.
* Note: Rate recurrent ulcer following 
complete vagotomy under diagnostic code 
7305, minimum rating 20 percent.

38 C.F.R. Part 4 (1999).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight'' indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112.

Based on the provisions of 38 C.F.R. §§ 4.113 and 4.114, the 
Board will evaluate the veteran's gastrointestinal 
symptomatology as a single disorder.  The veteran has claimed 
that his gastrointestinal disability has resulted in 
significant weight loss, loss of appetite, a restricted diet, 
and chronic, severe abdominal pain.  

A review of the objective evidence indicates gastrointestinal 
symptomatology of recent years to include nausea, vomiting, 
general abdominal pain, diarrhea, constipation, and gas.  A 
history of duodenal ulcer has been confirmed with objective 
findings of scarring of the duodenal bulb; however, this 
disease apparently has been quiescent since 1996.  In recent 
years, the veteran has received various diagnoses to include 
GERD and gastric outlet obstruction.  However, objective 
testing and invasive procedures have consistently ruled out 
obstructions and active ulcers.  

The veteran's primary abdominal complaint of recent years has 
been chronic pain that is moderate to severe in nature.  He 
claims that this pain is the result of his service-connected 
disability.  Although medical opinions offered in June 1993, 
and July and September of 1994, tended to attribute this pain 
to peptic ulcer disease, an August 1996 private outpatient 
report, a June 1997 VA hospital discharge summary, and the 
last comprehensive VA gastrointestinal examination conducted 
in January 1998, all attributed the veteran's pain to 
pancreatitis, a nonservice-connected disability.  The latter 
was based on an examination of the veteran and a review of 
the veteran's entire medical history since at least early 
1993.  The examiner attributed the veteran's pancreatitis to 
the veteran's abuse of alcohol.  This history of alcohol 
abuse is clearly and overwhelmingly noted in the medical 
evidence since 1993.  This opinion is further reinforced by 
the lack of diagnoses or findings for peptic or duodenal 
ulcers during the two preceding years. 

The most recent evidence indicates that the veteran's 
service-connected gastrointestinal disability has resulted in 
relatively mild symptoms.  These include a small hiatal 
hernia, reflux esophagitis, history of duodenal ulcers, 
status post vagotomy, and resulting episodes of minimal pain.  
The veteran has claimed significant weight loss in recent 
years, but the objective evidence does not bear this out.  In 
July 1993, the veteran weighted 146 pounds.  By the time of 
his last VA gastrointestinal examination in January 1998, he 
weighted 149 pounds.  A review of the objective evidence 
indicates that he had maintained his weight from the upper 
140's to the low 160's in recent years.  He has consistently 
been found to be well-nourished on examination and there have 
been no findings of anemia.

Based on the above findings regarding the veteran's service-
connected gastrointestinal disorder, he is not entitled to an 
evaluation in excess of the 30 percent currently assigned.  
This includes consideration under Diagnostic Code 7305.  The 
criteria for a 40 percent rating is not shown.  The veteran 
has not experienced anemia, weight loss, or incapacitating 
episodes attributed to his service-connected disorders.  
Similarly, the veteran is not entitled to a higher evaluation 
under the criteria of Diagnostic Code 7346; he currently does 
not have symptoms such as material weight loss, hematemesis, 
melena, anemia, or any other symptoms productive of severe 
impairment that would warrant a 60 percent rating or 
objective findings to support a 30 percent rating under the 
code with subsequent elevation to the next higher level in 
excess of 30 percent. Finally, an increased evaluation also 
cannot be awarded under Diagnostic Code 7348.  There is no 
objective evidence of record that the veteran's service-
connected disability has led to stricture or gastric 
retention of any significant degree or that there is a 
confirmed diagnosis of alkaline gastritis or of confirmed 
persisting diarrhea.  

V.  Extraschedular Considerations

Notwithstanding the above, a rating in excess of that 
currently assigned may be granted when it is demonstrated 
that a particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  The veteran has contended that his service-
connected disabilities hinder his employment.  However, his 
contentions are not supported by the evidence of record.  
There is no indication that the disability at issue has 
required frequent hospitalization since the veteran's 
discharge from military service.  Although he has received 
treatment for this disability during recent years, this has 
been sporadic.  Moreover, the reports of said treatment do 
not indicate that the disability compromised the veteran's 
ability to work.  Absent evidence of either frequent medical 
treatment or frequent periods of hospitalization that 
interfere with the veteran's employment, there is no basis to 
conclude that the disability at issue is more serious than 
that contemplated by the aforementioned schedular provisions. 
Thus, the RO's failure to consider the applicability of the 
foregoing regulation was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996).

Based upon the foregoing, the preponderance of the evidence 
is against an increased rating for the veteran's service-
connected gastrointestinal disorder.  See 38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

An increased rating for the veteran's service-connected 
gastrointestinal disorder, classified as duodenal ulcer and 
hiatal hernia, is denied.


REMAND

In April 1997, the Board requested that the RO obtain records 
identified by the veteran as pertinent to his claim that were 
in the possession of various VA Medical Centers.  The 
veteran's entire VA medical record was associated with his 
claims file subsequent to the April 1997 remand.  This 
material contained outpatient records from a VA Mental Health 
Clinic that had not previously been reviewed by the RO.

A review of the claims file indicates that there is no RO 
rating decision or supplemental statement of the case (SSOC) 
discussing the issue of the submission of new and material 
evidence regarding service connection for a psychiatric 
disability other than PTSD subsequent to the April 1997 Board 
remand.  Pursuant to 38 C.F.R. § 19.31, an SSOC must be 
furnished to the appellant and his representative when 
additional pertinent evidence is received after a statement 
of the case or most recent SSOC has been issued.  The most 
recent SSOC on the issue of the submission of new and 
material evidence was sent to the veteran in December 1995.  
On remand, the RO should readjudicate this issue in light of 
the additional evidence of record to ensure that the veteran 
has been accorded due process of law.

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1. The RO should review all evidence of 
record with regard to whether new and 
material evidence has been submitted 
to reopen the claim of entitlement to 
service connection for a psychiatric 
disability, other than PTSD.  

2. If the decision remains adverse to the 
veteran, then both he and his 
representative should be furnished an 
SSOC.  They should also be given the 
appropriate time in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action unless so informed.  By this REMAND, the Board 
intimates no opinion regarding the final disposition of the 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

